Appeal from a judgment (denominated order) of Supreme Court, Niagara County (Fricano, J.), entered January 12, 2001, dismissing the CPLR article 78 petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to compel respondents to correct certain information in the presentence report prepared in connection with his 1997 conviction of sexual abuse in the first degree (Penal Law § 130.65 [3]). Supreme Court properly dismissed the petition. “[T]he challenges now made to the accuracy of the presentence report should have been raised before [the] *838sentencing [court]” (Matter of Sciaraffo v New York City Dept. of Probation, 248 AD2d 477, 477; see, Matter of Hughes v New York City Dept. of Probation, 281 AD2d 229; Matter of Salahuddin v Mitchell, 232 AD2d 903, 904; Matter of Gayle v Lewis, 212 AD2d 919, lv denied 86 NY2d 701). We have reviewed petitioner’s remaining contentions and conclude that they are without merit. Present — Green, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.